766 N.W.2d 856 (2009)
NOVASTAR HOME MORTGAGE, INC., Plaintiff-Appellant,
v.
DC ACCEPTANCE, L.L.C., Advance Equities, Ltd., and Cassandra D. Clarke, Defendants-Appellees.
Docket No. 138448. COA No. 280865.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating, due to a familial relationship with counsel of record.